                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                                NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    JEWEL E. DYER,                                      Case No. 18-cv-04052-JD
                                                       Plaintiff,
                                  10
                                                                                            ORDER OF DISMISSAL
                                                v.
                                  11

                                  12    TIMOTHY PEARCE, et al.,
Northern District of California
 United States District Court




                                                       Defendants.
                                  13

                                  14

                                  15          Plaintiff, a detainee, has filed a pro se civil rights complaint under 42 U.S.C. § 1983. He

                                  16   has been granted leave to proceed in forma pauperis. Plaintiff alleges that he was denied medical

                                  17   care at Mendocino County Jail and suffered adverse reactions to the water at the facility. Plaintiff

                                  18   previously filed an action with these same allegations. See Dyer v. Pearce, No. 17-cv-2640 JD.

                                  19   The original complaint in the earlier action was dismissed with leave to amend to provide more

                                  20   information concerning his claims. Plaintiff filed an amended complaint that contained the

                                  21   medical allegations noted above and he presented many new and unrelated claims against

                                  22   approximately 25 additional defendants. The amended complaint was dismissed with leave to

                                  23   amend for plaintiff to focus on a few related incidents and to identify the specific actions of the

                                  24   defendants and describe how they violated his constitutional rights. Plaintiff was also provided a

                                  25   blank civil rights complaint form to file a new action with his other claims. Plaintiff chose not to

                                  26   file a second amended complaint and instead appealed to the Ninth Circuit. The Ninth Circuit

                                  27   recently denied plaintiff’s appeal and concluded that it was frivolous. Id. Dkt. No. 34. This

                                  28   complaint is dismissed as duplicative. See Adams v. Cal. Dept. of Health Services, 487 F.3d 684,
                                   1   688 (9th Cir. 2007).

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 5, 2018

                                   4

                                   5
                                                                      JAMES DONATO
                                   6                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JEWEL E. DYER,
                                   4                                                          Case No. 18-cv-04052-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        TIMOTHY PEARCE, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 5, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Jewel E. Dyer ID: A#20559
                                       2100 Napa Vallejo Hwy
                                  18   Napa, CA 94558-6293
                                  19

                                  20
                                       Dated: October 5, 2018
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          3
